DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2021 has been entered.
Response to Amendment
Examiner acknowledges the amendments to the claims received on 6/8/2021 have been entered, and that no new matter has been added.
It is noted that the amended claims are from the claim set filed with the AFCP2.0 request on 5/11/2021, and these claims are labeled as “previously presented.”  However, the claims were not entered at that time, as noted by the advisory action dated 5/24/2021, and are being treated as “currently amended” in this office action.
Response to Arguments
Argument 1: Applicant argues on pages 9-12 in the filing on 6/8/2021 that the cited prior art does not teach “the first system for generating an HMI including an electronic device and a second system, the second system including a first component and at least one second component… the electronic device displaying the HMI of the fist component [and] generating, at the first component, the HMI of the second system based upon an HMI resource of the first component and the HMI resource of each of the at least one second component.”

Response to Argument 1: Argument 1 is moot in view of new grounds of rejection.  The scope of the amendment has changed; however, existing art has been maintained.  Respectfully, Schneider teaches “the first system for generating an HMI including an electronic device and a second system, the second system including a first component and at least one second component… the electronic device displaying the HMI of the first component [and] generating, at the first component, the HMI of the second system based upon an HMI resource of the first component and the HMI resource of each of the at least one second component.”  Schneider teaches a first system for generating an HMI by automatically generating an HMI interface of a monitoring device [Schneider pg. 2, 1st full para].  The first system in Schneider includes an electronic device, the touch screen of the monitoring device.  The first system also includes a second system of monitoring devices including a first device and a second device [Schneider pg. 2, last para].  Schneider’s monitoring device, or first device, is capable of both generating an HMI, as well as containing description information [Schneider pg. 2, 1st full para], and thus is in both systems (it is noted that the claims do not limit components from being used in more than one system).  The electronic device, or screen of the monitoring device, displays the HMI [Schneider pg. 7, last para] generated by the monitoring device [Schneider pg. 6, para 3], and the HMI includes description information from the monitoring device [Schneider pg. 2, 1st full para], as well as from the second devices [Schneider pg. 6, para 3].  
Applicant’s arguments focus upon “Schneider [being] completely silent on the monitoring device being a same device as the operating devices 20.”  From above, Schneider’s monitoring device contains description information, which is then displayed in an HMI.  This shows that Schneider’s monitoring device also provides information to the HMI.  Alternatively, the examiner notes that the term "component" is extremely broad and is not sufficiently defined in the claims - thus the monitoring and 
This meets the claim limitations as currently claimed, and Applicant's Argument 1 filed on 6/8/2021 is moot in view of new grounds of rejection.  Applicant’s remaining statements regarding the remaining independent and dependent claims are moot for the reasons stated above.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
"Communication module" is a term used as a substitute for "means," and is a generic placeholder for performing the claimed functions of "to receive a first instruction."
The generic placeholder "communication module" is modified by transitional words: "configured to."  
The generic place holder "communication module" is not modified by sufficient structure, performing the claimed function.  There is no hardware described in the claims that perform the feature of "communication module configured to receive a first instruction."
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18, 22, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim limitation “communication module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the functions in the above limitations. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 22 and 30 are dependent claims which inherit the indefinite issues of their independent claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider Electric Industries, Chinese Patent Publication CN105629903B, published 6/1/2016 (hereinafter “Schneider”) as included in Form-892 dated 7/10/2020, in view of Takahashi et al., Patent Application Publication number US 20090097505 A1 (hereinafter “Takahashi”).
Claim 1:  Schneider teaches “A method (i.e. method [Schneider pg. 3, paragraph 3]) for generating a human-machine interface (HMI) by a first system for generating an HMI (i.e. automatically generating an HMI interface of a monitoring device in an industrial system [Schneider pg. 2, 1st full para]), the first system for generating an HMI including an electronic device and a second system (i.e. monitoring device 10 includes an HMI 100, which is… a touch screen monitoring computing device [Schneider pg. 7, last para]… enabling even non-professional technicians to integrate the monitoring device HMI into the system [Schneider pg. 2, 1st full para] note: monitoring device includes a display, corresponding to an electronic device.  Note2: the terms monitoring device and first device appear to be used interchangeably in Schneider), the second system including a first component and at least one second component (i.e. the industrial system includes the first device and a second device [Schneider pg. 2, last para]), the first component communicating with the electronic device (i.e. monitoring device… can… generate an interface of the monitoring device HMI [Schneider pg. 6, 3rd para] note: monitoring device generates the HMI, and monitoring device also displays the HMI.  The generation portion of the monitoring device communicates with the display portion of the monitoring device), the method comprising: 
receiving, at the first component (i.e. FIG. 1 shows an exemplary industrial system according to an embodiment of the present disclosure, a first device and a plurality of second devices connected to each other [Schneider pg. 6, para 5, Fig. 1]… As shown in FIG. 1, the industrial system has a monitoring device 10 and a plurality of operating devices 20 [Schneider pg. 7, para 7] note: the above citations from Schneider and Fig. 1 show that the first device and monitoring device can be the same), a first instruction (i.e. after the operation that the first device obtains the description information from the second device… the first device generates one or more interfaces for the second device according to the description information [Schneider pg. 3, para 3]) via an HMI of the first component (i.e. monitoring device 10 includes an HMI 100, which is typically, for example, a touch screen monitoring computing device. The HMI 100 of the monitoring device 10 is used to perform human-computer interaction operations, such as receiving configuration parameters and control commands for the operating device input by the user [Schneider pg. 7, para 7]), the first instruction instructing the first component to generate an HMI of the second system (i.e. after the operation that the first device obtains the description information from the second device… the first device generates one or more interfaces for the second device according to the description information [Schneider pg. 3, para 3]); 
identifying, at the first component, each of the at least one second component in the second system (i.e. the first device scanning the industrial system to identify the second device [Schneider pg. 3, para 2]);… 
acquiring, at the first component (i.e. the first device obtains the description information from the second device [Schneider pg. 3, para 3]), an HMI resource (i.e. description information includes information about the state of the second device 20 and/or information about the control of the second device 20 [Schneider pg. 8, para 3]) of each of the at least one second component (i.e. HMI to automatically discover each device in the industrial system and obtain the description information of each device [Schneider pg. 2, 1st full para])…; and
 generating, at the first component (i.e. the monitoring device in the industrial system can automatically obtain information from each operating device and generate an interface of the monitoring device HMI for each operating device [Schneider pg. 6, para 3]), the HMI of the second system based upon an HMI resource of the first component (i.e. a monitoring device in an industrial system. In this solution, the description information about the [monitoring] device is stored in each device connected to the HMI, and the HMI automatically converts the description information to the HMI interface. [Schneider pg. 2, 1st full para] note: “the description information about the [monitoring] device” shows the monitoring device has description information.  Also, description information is stored in “each device,” which includes the monitoring device.  Thus, the description information from the monitoring device is shown in the HMI interface) and the HMI resource of each of the at least one second component (i.e. the monitoring device in the industrial system can automatically obtain information from each operating device and generate an interface of the monitoring device HMI for each operating device [Schneider pg. 6, para 3]).”
Schneider is silent regarding “acquiring, at the first component, a screen resolution of the electronic device displaying the HMI of the first component;” Schneider teaches acquiring HMI resource data from a plurality of sources, but is silent regarding the data being “based on the screen resolution.”  
Takahashi teaches “acquiring, at the first component, a screen resolution of the electronic device displaying the HMI of the first component (i.e. the CPU 31 in the main unit 11 detects the screen display sizes of the monitors connected to the current system and changes and sets the compression rates of the streams with respect to the corresponding source devices in accordance with the detected monitor sizes… specification information (such as resolutions and screen display sizes) [Takahashi 0071, Fig. 1, 5] note: Fig. 1 shows main unit 11 is paired to monitor 23.  This monitor 23 is connected to the system, thus its screen resolution is also acquired.  Fig. 5 further shows monitor 23 sending screen resolution information to master device 11);
acquiring, at the first component (i.e. main unit 11 [Takahashi 0071] note: Fig. 1 shows main unit 11 is paired to monitor 23), an HMI resource (i.e. [video] streams [Takahashi 0071, Fig. 5] note: Fig. 5 shows video data sent to monitor 23, which is paired to the main unit 11, as the first component)… of the at least one second component (i.e. corresponding source devices [Takahashi 0071]), based on the screen resolution (i.e. the master device (the main unit 11) sets compression rates of data streams… and sends commands specifying the compression rates [Takahashi 0083, Fig. 5]… In response to the corresponding commands, the source devices 12, 15, and 16 compress and covert the video/audio signals [Takahashi 0084, Fig. 5] note: this indicates that the data from the sources are modified at the source, based on the screen resolution, before they are transmitted to the display devices.  Note2: Fig. 5 shows that the source devices 12, 15, and 16 (second components) send data that is based on the screen resolution with “transfer of video data at compression rate” of 1/5, 1/3, or 1/10.  Different screen resolutions require different compression rates.  Thus the data is based on the screen resolution).” 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schneider to include the feature of having the ability to transmit different data based on the screen resolution, in an HMI as disclosed by Takahashi.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to provide a multiplexing network system and a digital-information transferring method which can efficiently use a band without exceeding the band even when a media device not intended during system design is added and which can also contribute to improving the flexibility of the system configuration [Takahashi 0016].”

Claim 9:  Schneider teaches “A system for generating a human-machine interface (HMI) (i.e. automatically generating an HMI interface of a monitoring device in an industrial system [Schneider pg. 2, 1st full para]), the system comprising: 
an electronic device (i.e. monitoring device 10 includes an HMI 100, which is typically, for example, a touch screen monitoring computing device [Schneider pg. 7, para 7]) including at least one first processor (i.e. microprocessor [Schneider pg. 13, 4th full para]); and 
a second system including, 
a first component including at least one second processor (i.e. processors [Schneider pg. 13, 4th full para]), and 
(i.e. the industrial system includes the first device and a second device [Schneider pg. 2, last para]), wherein 
the at least one first processor is configured to cause the electronic device to, 
display an HMI of the first component (i.e. the monitoring device in the industrial system can… generate an interface of the monitoring device HMI for each operating device [Schneider pg. 6, para 3]) on a display of the electronic device (i.e. monitoring device 10 includes an HMI 100, which is typically, for example, a touch screen monitoring computing device [Schneider pg. 7, para 7]), 
receive a first operation (i.e. HMI 100 of the monitoring device 10 is used to… control commands for the operating device input by the user [Schneider pg. 7, para 7]) (i.e. FIG. 1 shows an exemplary industrial system according to an embodiment of the present disclosure, a first device and a plurality of second devices connected to each other [Schneider pg. 6, para 5, Fig. 1]… As shown in FIG. 1, the industrial system has a monitoring device 10 and a plurality of operating devices 20 [Schneider pg. 7, para 7] note: the above citations from Schneider and Fig. 1 show that the first device and monitoring device can be the same) to display an HMI of the second system (i.e. after the operation that the first device obtains the description information from the second device… the first device generates one or more interfaces for the second device according to the description information [Schneider pg. 3, para 3]), 
generate a first instruction to generate the HMI of the second system (i.e. after the operation… that the first device obtains the description information from the second device… the first device generates one or more interfaces for the second device according to the description information [Schneider pg. 3, para 3]), and 
transmit the first instruction to the first component (i.e. a monitoring device in an industrial system. In this solution, the description information about the [monitoring] device is stored in each device connected to the HMI, and the HMI automatically converts the description information to the HMI interface. [Schneider pg. 2, 1st full para] note: “the description information about the [monitoring] device” shows the monitoring device has description information.  Also, description information is stored in “each device,” which includes the monitoring device.  This shows the description information from the monitoring device/first device is shown in the HMI interface.  Thus the instruction to generate HMI has been sent to the first component), and 
the at least one second processor is configured to cause the first component to, 
receive the first instruction (i.e. after the operation that the first device obtains the description information from the second device… the first device generates one or more interfaces for the second device according to the description information [Schneider pg. 3, para 3]) from the electronic device (i.e. monitoring device 10 includes an HMI 100, which is typically, for example, a touch screen monitoring computing device. The HMI 100 of the monitoring device 10 is used to perform human-computer interaction operations, such as receiving configuration parameters and control commands for the operating device input by the user [Schneider pg. 7, para 7]) via the HMI of the first component (i.e. FIG. 1 shows an exemplary industrial system according to an embodiment of the present disclosure, a first device and a plurality of second devices connected to each other [Schneider pg. 6, para 5, Fig. 1]… As shown in FIG. 1, the industrial system has a monitoring device 10 and a plurality of operating devices 20 [Schneider pg. 7, para 7] note: the above citations from Schneider and Fig. 1 show that the first device and monitoring device can be the same), 
identify each of the at least one second component in the second system (i.e. the first device scanning the industrial system to identify the second device [Schneider pg. 3, para 2]),…
(i.e. HMI to automatically discover each device in the industrial system and obtain the description information of each device [Schneider pg. 2, 1st full para])…, and
acquire an HMI resource of each of the at least one second component, based on the second instruction (i.e. description information includes information about the state of the second device 20 and/or information about the control of the second device 20 [Schneider pg. 8, para 3]), 
wherein each of the at least one second component is configured to transmit the HMI resource of the respective at least one second component to the first component in response to the second instruction (i.e. the first device obtains the description information from the second device [Schneider pg. 3, para 3]), 
wherein the at least one second processor is configured to cause the first component to, 
generate the HMI of the second system (i.e. the monitoring device in the industrial system can automatically obtain information from each operating device and generate an interface of the monitoring device HMI for each operating device [Schneider pg. 6, para 3]), based upon an HMI resource of the first component (i.e. a monitoring device in an industrial system. In this solution, the description information about the [monitoring] device is stored in each device connected to the HMI, and the HMI automatically converts the description information to the HMI interface. [Schneider pg. 2, 1st full para] note: “the description information about the [monitoring] device” shows the monitoring device has description information.  Also, description information is stored in “each device,” which includes the monitoring device.  Thus, the description information from the monitoring device is shown in the HMI interface) and the HMI resource of each of the at least one second component (i.e. the monitoring device in the industrial system can automatically obtain information from each operating device and generate an interface of the monitoring device HMI for each operating device [Schneider pg. 6, para 3]), and 
transmit the HMI of the second system to the electronic device (i.e. the monitoring device in the industrial system can automatically obtain information from each operating device and generate an interface of the monitoring device HMI for each operating device [Schneider pg. 6, para 3]), and 
wherein the at least one first processor is configured to cause the electronic device to, 
receive the HMI of the second system from the first component (i.e. monitoring device 10 includes an HMI 100, which is typically, for example, a touch screen monitoring computing device. The HMI 100 of the monitoring device 10 is… providing the operating status of various operating devices in the system for the user to monitor [Schneider pg. 7, para 7]), and 
display the HMI of the second system on the display (i.e. monitoring device 10 includes an HMI 100, which is typically, for example, a touch screen monitoring computing device. The HMI 100 of the monitoring device 10 is… providing the operating status of various operating devices in the system for the user to monitor [Schneider pg. 7, para 7]).”
Schneider is silent regarding “acquire a screen resolution of the electronic device.”  Schneider teaches data transmission (discovery) for a plurality of sources, but is silent regarding the data being “based on the screen resolution.”  
Takahashi teaches “acquire a screen resolution of the electronic device (i.e. the CPU 31 in the main unit 11 detects the screen display sizes of the monitors connected to the current system and changes and sets the compression rates of the streams with respect to the corresponding source devices in accordance with the detected monitor sizes… specification information (such as resolutions and screen display sizes) [Takahashi 0071, Fig. 1, 5] note: Fig. 1 shows main unit 11 is paired to monitor 23.  This monitor 23 is connected to the system, thus its screen resolution is also acquired.  Fig. 5 further shows monitor 23 sending screen resolution information to master device 11),
transmit a second instruction to each of the at least one second component (Takahashi Fig. 5 shows “command for setting compression rate” to 1/5, 1/3, and 1/10 to each source device (second component)), the second instruction based on the screen resolution (i.e. the master device (the main unit 11) sets compression rates of data streams… and sends commands specifying the compression rates [Takahashi 0083, Fig. 5]… In response to the corresponding commands, the source devices 12, 15, and 16 compress and covert the video/audio signals [Takahashi 0084, Fig. 5] note: the command sent to each source to set a compression rate is customized to the screen resolution to which the source will be displayed.  Thus the command to the sources are based on screen resolution information),”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schneider to include the feature of having the ability to transmit different data based on the screen resolution, in an HMI as disclosed by Takahashi.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to provide a multiplexing network system and a digital-information transferring method which can efficiently use a band without exceeding the band even when a media device not intended during system design is added and which can also contribute to improving the flexibility of the system configuration [Takahashi 0016].”

Claim 18:  Schneider teaches “A first component of a system including at least one second component (i.e. the industrial system includes the first device and a second device [Schneider pg. 2, last para]), the first component comprising: 
(i.e. after the operation that the first device obtains the description information from the second device… the first device generates one or more interfaces for the second device according to the description information [Schneider pg. 3, para 3]) from an electronic device (i.e. monitoring device 10 includes an HMI 100, which is… a touch screen monitoring computing device [Schneider pg. 7, last para]) via an HMI (i.e. monitoring device 10 includes an HMI 100, which is typically, for example, a touch screen monitoring computing device. The HMI 100 of the monitoring device 10 is used to perform human-computer interaction operations, such as receiving configuration parameters and control commands for the operating device input by the user [Schneider pg. 7, para 7]) of the first component (i.e. FIG. 1 shows an exemplary industrial system according to an embodiment of the present disclosure, a first device and a plurality of second devices connected to each other [Schneider pg. 6, para 5, Fig. 1]… As shown in FIG. 1, the industrial system has a monitoring device 10 and a plurality of operating devices 20 [Schneider pg. 7, para 7] note: the above citations from Schneider and Fig. 1 show that the first device and monitoring device are the same), the first instruction instructing the first component to generate an HMI of the system (i.e. after the operation that the first device obtains the description information from the second device… the first device generates one or more interfaces for the second device according to the description information [Schneider pg. 3, para 3]), and the electronic device displaying the HMI of the first component (i.e. a monitoring device in an industrial system. In this solution, the description information about the [monitoring] device is stored in each device connected to the HMI, and the HMI automatically converts the description information to the HMI interface. [Schneider pg. 2, 1st full para] note: “the description information about the [monitoring] device” shows the monitoring device has description information.  Also, description information is stored in “each device,” which includes the monitoring device.  Thus, the description information from the monitoring device is shown in the HMI interface); and 
at least one processor (i.e. processors [Schneider pg. 13, para 4]) configured to cause the first component to, 
identify each of the at least one second component via the at least one communication module (i.e. the first device scanning the industrial system to identify the second device [Schneider pg. 3, para 2]),… 
acquire, via the at least one communication module (i.e. the first device obtains the description information from the second device [Schneider pg. 3, para 3]), an HMI resource (i.e. description information includes information about the state of the second device 20 and/or information about the control of the second device 20 [Schneider pg. 8, para 3]) of each of the at least one second component (i.e. HMI to automatically discover each device in the industrial system and obtain the description information of each device [Schneider pg. 2, 1st full para])…, and
generate the HMI of the system (i.e. the monitoring device in the industrial system can automatically obtain information from each operating device and generate an interface of the monitoring device HMI for each operating device [Schneider pg. 6, para 3]) based upon an HMI resource of the first component (i.e. a monitoring device in an industrial system. In this solution, the description information about the [monitoring] device is stored in each device connected to the HMI, and the HMI automatically converts the description information to the HMI interface. [Schneider pg. 2, 1st full para] note: “the description information about the [monitoring] device” shows the monitoring device has description information.  Also, description information is stored in “each device,” which includes the monitoring device.  Thus, the description information from the monitoring device is shown in the HMI interface) (i.e. the monitoring device in the industrial system can automatically obtain information from each operating device and generate an interface of the monitoring device HMI for each operating device [Schneider pg. 6, para 3]).”
Schneider is silent regarding “acquire, via the at least one communication module, a screen resolution of an electronic device displaying the HMI of the first component.”  Schneider teaches acquiring HMI resource data from a plurality of sources, but is silent regarding the data being “based on the screen resolution.”  
Takahashi teaches “acquire, via the at least one communication module, a screen resolution of an electronic device displaying the HMI of the first component (i.e. the CPU 31 in the main unit 11 detects the screen display sizes of the monitors connected to the current system and changes and sets the compression rates of the streams with respect to the corresponding source devices in accordance with the detected monitor sizes… specification information (such as resolutions and screen display sizes) [Takahashi 0071, Fig. 1, 5] note: Fig. 1 shows main unit 11 is paired to monitor 23.  This monitor 23 is connected to the system, thus its screen resolution is also acquired.  Fig. 5 further shows monitor 23 sending screen resolution information to master device 11),
acquire, via the at least one communication module (i.e. main unit 11 [Takahashi 0071] note: Fig. 1 shows main unit 11 is paired to monitor 23), an HMI resource (i.e. [video] streams [Takahashi 0071, Fig. 5] note: Fig. 5 shows video data sent to monitor 23, which is paired to the main unit 11, as the first component)… of the at least one second component (i.e. corresponding source devices [Takahashi 0071]), based on the screen resolution (i.e. the master device (the main unit 11) sets compression rates of data streams… and sends commands specifying the compression rates [Takahashi 0083, Fig. 5]… In response to the corresponding commands, the source devices 12, 15, and 16 compress and covert the video/audio signals [Takahashi 0084, Fig. 5] note: this indicates that the data from the sources are modified at the source, based on the screen resolution, before they are transmitted to the display devices.  Note2: Fig. 5 shows that the source devices 12, 15, and 16 (second components) send data that is based on the screen resolution with “transfer of video data at compression rate” of 1/5, 1/3, or 1/10.  Different screen resolutions require different compression rates.  Thus the data is based on the screen resolution),”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schneider to include the feature of having the ability to transmit different data based on the screen resolution, in an HMI as disclosed by Takahashi.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to provide a multiplexing network system and a digital-information transferring method which can efficiently use a band without exceeding the band even when a media device not intended during system design is added and which can also contribute to improving the flexibility of the system configuration [Takahashi 0016].”

Claim 21:  Schneider teaches “A non-transitory machine-readable medium, storing a machine instruction (i.e. computer-executable instructions and/or contained in processor control codes, for example, on a carrier medium [Schneider pg. 13, para 4]).”  
Schneider and Takahashi teach “the machine instruction, when executed by a processor, causing the processor to execute the method of claim 1 (see rejection of claim 1, above).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schneider to include the feature of having 
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to provide a multiplexing network system and a digital-information transferring method which can efficiently use a band without exceeding the band even when a media device not intended during system design is added and which can also contribute to improving the flexibility of the system configuration [Takahashi 0016].”

Claims 3 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider, in view of Takahashi, in view of Kim et al., Patent Application Publication number US 20140055495 A1 (hereinafter “Kim”).
Claim 3:  Schneider and Takahashi teach all the limitations of claim 1, above.  Schneider and Takahashi are silent regarding “wherein the acquiring the HMI resource comprises: 
acquiring, at the first component, an index HMI resource of each of the at least one second component in response to the screen resolution being lower than a first screen resolution threshold, wherein the index HMI resource includes at least one of an icon of the respective second component or a name of the respective second component; 
acquiring, at the first component, an abbreviation HMI resource of each of the at least one second component in response to the screen resolution not being lower than the first screen resolution threshold and not being higher than a second screen resolution threshold, wherein the abbreviation HMI resource includes at least one of the icon of the respective second component or the name of the respective second component, and further includes key parameter information of the respective second component; and 

Kim teaches “wherein the acquiring the HMI resource comprises: 
acquiring, at the first component (i.e. a smartphone 102, a tablet 104, and a PC 106 [Kim 0034]), an index HMI resource of each of the at least one second component (Kim Fig. 2, data displayed on screen 202) in response to the screen resolution (i.e. The screen size of each display device may be determined by screen size module 406… using media queries [Kim 0035]… Scaler module 408 produces a scaled layout for each device based on determinations made by the media queries… to perform each optimization, a predefined JavaScript module may be executed. The screen size of the respective display device may determine which JavaScript module to execute [Kim 0036, Fig. 4] note: the screen is being resized based on the screen resolution.  This resized screen is created by modules 408-412, which is shown in Fig. 4 to be separate from the display device.  First, a screen resolution is obtained.  Second, in response to receiving screen resolution, the screen is resized by modules 408-412, and lastly, using an interface module 414 the is sent to the display device 102, 104, or 106, an acquiring at the first component) being lower than a first screen resolution threshold (i.e. slim width of the smartphone [Kim 0027] note: Fig. 2 shows smart phone screen size width being smaller than a tablet’s screen size width), wherein the index HMI resource includes at least one of an icon of the respective second component (Kim Fig. 2 element 210, “logo”) or a name of the respective second component (Kim Fig. 2 element 216, “title”); 
(i.e. a smartphone 102, a tablet 104, and a PC 106 [Kim 0034]), an abbreviation HMI resource (Kim Fig. 2, screen 204 elements 230-236) of each of the at least one second component in response to the screen resolution (i.e. The screen size of each display device may be determined by screen size module 406… using media queries [Kim 0035]… Scaler module 408 produces a scaled layout for each device based on determinations made by the media queries… to perform each optimization, a predefined JavaScript module may be executed. The screen size of the respective display device may determine which JavaScript module to execute [Kim 0036, Fig. 4] note: the screen is being resized based on the screen resolution.  This resized screen is created by modules 408-412, which is shown in Fig. 4 to be separate from the display device.  First, a screen resolution is obtained.  Second, in response to receiving screen resolution, the screen is resized by modules 408-412, and lastly, using an interface module 414 the is sent to the display device 102, 104, or 106, an acquiring at the first component)  not being lower than the first screen resolution threshold and not being higher than a second screen resolution threshold (i.e. tablet layout 204 may be able to include multiple columns because it may have a greater width than a smartphone [Kim 0027] note: tablet view is greater than smartphone screen size, but less than the desktop screen size, below), wherein the abbreviation HMI resource includes at least one of the icon of the respective second component (Kim Fig. 2, screen 204, “Logo” in the top left corner) or the name of the respective second component (Kim Fig. 2, screen 204, “title” 3rd item in the middle column), and further includes key parameter information of the respective second component (Kim Fig. 2 element 234, “content”); and 
acquiring, at the first component (i.e. a smartphone 102, a tablet 104, and a PC 106 [Kim 0034]), a general HMI resource of each of the at least one second component in response to the screen resolution (i.e. The screen size of each display device may be determined by screen size module 406… using media queries [Kim 0035]… Scaler module 408 produces a scaled layout for each device based on determinations made by the media queries… to perform each optimization, a predefined JavaScript module may be executed. The screen size of the respective display device may determine which JavaScript module to execute [Kim 0036, Fig. 4] note: the screen is being resized based on the screen resolution.  This resized screen is created by modules 408-412, which is shown in Fig. 4 to be separate from the display device.  First, a screen resolution is obtained.  Second, in response to receiving screen resolution, the screen is resized by modules 408-412, and lastly, using an interface module 414 the is sent to the display device 102, 104, or 106, an acquiring at the first component)  being higher than the second screen resolution threshold (i.e. Having the largest display screen of the three example display devices, desktop layout 206 may include multiple rows and columns of data, require no overlapping of different regions, and provide ample space for each respective region [Kim 0027] note: desktop display screen size is greater than both smartphone screen size and tablet screen size), wherein the general HMI resource includes at least one of the icon of the respective second component (Kim Fig. 2, screen 206, “Logo” in the top left corner) or the name of the respective second component (Kim Fig. 2, screen 206, “title” 3rd item in the middle column), and further includes detailed parameter information of the respective second component (Kim Fig. 2, screen 206, “footer, quick menu, etc” along the bottom and top right corner).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schneider and Takahashi to include the feature of having the ability to obtain a screen resolution of the display and to display contents corresponding to the screen resolution as disclosed by Kim.  


Claim 30:  Schneider and Takahashi teach all the limitations of claim 18, above.  Schneider and Takahashi are silent regarding “wherein the at least one processor is configured to cause the first component to: 
acquire an index HMI resource of each of the at least one second component in response to the screen resolution being lower than a first screen resolution threshold, wherein the index HMI resource includes at least one of an icon of the respective second component or a name of the respective component; 
acquire an abbreviation HMI resource of each of the at least one second component in response to the screen resolution not being lower than the first screen resolution threshold, and not being higher than a second screen resolution threshold, wherein the abbreviation HMI resource includes at least one of the icon of the respective second component or the name of the respective second component, and further includes key parameter information of the respective second component; and 
acquire a general HMI resource of each of the at least one second component in response to the screen resolution  being higher than the second screen resolution threshold, wherein the general HMI resource includes at least one of the icon of the respective second component or the name of the respective second component, and further includes detailed parameter information of the respective second component.”
Kim teaches “wherein the at least one processor is configured to cause the first component to: 
(Kim Fig. 2, data displayed on screen 202) in response to the screen resolution (i.e. The screen size of each display device may be determined by screen size module 406… using media queries [Kim 0035]… Scaler module 408 produces a scaled layout for each device based on determinations made by the media queries… to perform each optimization, a predefined JavaScript module may be executed. The screen size of the respective display device may determine which JavaScript module to execute [Kim 0036, Fig. 4] note: the screen is being resized based on the screen resolution.  This resized screen is created by modules 408-412, which is shown in Fig. 4 to be separate from the display device.  First, a screen resolution is obtained.  Second, in response to receiving screen resolution, the screen is resized by modules 408-412, and lastly, using an interface module 414 the is sent to the display device 102, 104, or 106, an acquiring at the first component) being lower than a first screen resolution threshold (i.e. slim width of the smartphone [Kim 0027] note: Fig. 2 shows smart phone screen size width being smaller than a tablet’s screen size width), wherein the index HMI resource includes at least one of an icon of the respective second component (Kim Fig. 2 element 210, “logo”) or a name of the respective component (Kim Fig. 2 element 216, “title”); 
acquire an abbreviation HMI resource (Kim Fig. 2, screen 204 elements 230-236) of each of the at least one second component in response to the screen resolution (i.e. The screen size of each display device may be determined by screen size module 406… using media queries [Kim 0035]… Scaler module 408 produces a scaled layout for each device based on determinations made by the media queries… to perform each optimization, a predefined JavaScript module may be executed. The screen size of the respective display device may determine which JavaScript module to execute [Kim 0036, Fig. 4] note: the screen is being resized based on the screen resolution.  This resized screen is created by modules 408-412, which is shown in Fig. 4 to be separate from the display device.  First, a screen resolution is obtained.  Second, in response to receiving screen resolution, the screen is resized by modules 408-412, and lastly, using an interface module 414 the is sent to the display device 102, 104, or 106, an acquiring at the first component) not being lower than the first screen resolution threshold, and not being higher than a second screen resolution threshold (i.e. tablet layout 204 may be able to include multiple columns because it may have a greater width than a smartphone [Kim 0027] note: tablet view is greater than smartphone screen size, but less than the desktop screen size, below), wherein the abbreviation HMI resource includes at least one of the icon of the respective second component (Kim Fig. 2, screen 204, “Logo” in the top left corner) or the name of the respective second component (Kim Fig. 2, screen 204, “title” 3rd item in the middle column), and further includes key parameter information of the respective second component (Kim Fig. 2 element 234, “content”); and 
acquire a general HMI resource of each of the at least one second component in response to the screen resolution (i.e. The screen size of each display device may be determined by screen size module 406… using media queries [Kim 0035]… Scaler module 408 produces a scaled layout for each device based on determinations made by the media queries… to perform each optimization, a predefined JavaScript module may be executed. The screen size of the respective display device may determine which JavaScript module to execute [Kim 0036, Fig. 4] note: the screen is being resized based on the screen resolution.  This resized screen is created by modules 408-412, which is shown in Fig. 4 to be separate from the display device.  First, a screen resolution is obtained.  Second, in response to receiving screen resolution, the screen is resized by modules 408-412, and lastly, using an interface module 414 the is sent to the display device 102, 104, or 106, an acquiring at the first component) being higher than the second screen resolution threshold (i.e. Having the largest display screen of the three example display devices, desktop layout 206 may include multiple rows and columns of data, require no overlapping of different regions, and provide ample space for each respective region [Kim 0027] note: desktop display screen size is greater than both smartphone screen size and tablet screen size), wherein the general HMI resource includes at least one of the icon of the respective second component (Kim Fig. 2, screen 206, “Logo” in the top left corner) or the name of the respective second component (Kim Fig. 2, screen 206, “title” 3rd item in the middle column), and further includes detailed parameter information of the respective second component (Kim Fig. 2, screen 206, “footer, quick menu, etc” along the bottom and top right corner).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schneider and Takahashi to include the feature of having the ability to obtain a screen resolution of the display and to display contents corresponding to the screen resolution as disclosed by Kim.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “it is important that the displays be efficiently used so as to present as much useful information as possible while maintaining clarity and ease of use when interacting with the presented information [Kim 0002].”

Claims 4, 22, and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider, in view of Takahashi, in view of Chouinard et al., Patent Application Publication number US 20150186119 A1 (hereinafter “Chouinard”).
Claim 4:  Schneider and Takahashi teach all the limitations of claim 1, above.  Schneider and Takahashi are silent regarding “wherein a web server is integrated in the first component, second system are stored on the web server.”
Chouinard teaches “wherein a web server (i.e. Industrial device 212 may be provided with pre-installed web services that allow the industrial device to act as an embedded web and data server capable of serving stored web pages to remote devices (both fixed networked devices and mobile devices) on demand.... transforming industrial device 212 to an embedded web and data server [Chouinard 0037]) is integrated in the first component (i.e. industrial device 212 is a component of one or more industrial automation systems deployed at an industrial facility [Chouinard 0035]), and the HMI of the first component and the HMI of the system are stored on the web server (i.e. graphical web pages that can be stored on industrial devices [Chouinard 0034]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schneider and Takahashi to include the feature of having the ability to integrate a web server into a component as disclosed by Chouinard.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to provide simple but powerful graphical web-based HMIs that can be accessed using a web client device via a web browser. The system allows a user to develop and deploy both web-based graphical HMIs for monitoring of an industrial process, as well as web pages that render graphical representations of the control program [Chouinard 0034].”

Claim 22:  Schneider and Takahashi teach all the limitations of claim 18, above.  Schneider and Takahashi are silent regarding “wherein a web server is integrated in the first component, and 

Chouinard teaches “wherein a web server (i.e. Industrial device 212 may be provided with pre-installed web services that allow the industrial device to act as an embedded web and data server capable of serving stored web pages to remote devices (both fixed networked devices and mobile devices) on demand.... transforming industrial device 212 to an embedded web and data server [Chouinard 0037]) is integrated in the first component (i.e. industrial device 212 is a component of one or more industrial automation systems deployed at an industrial facility [Chouinard 0035]), and the HMI of the first component and the HMI of the system are stored on the web server (i.e. graphical web pages that can be stored on industrial devices [Chouinard 0034]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schneider and Takahashi to include the feature of having the ability to integrate a web server into a component as disclosed by Chouinard.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to provide simple but powerful graphical web-based HMIs that can be accessed using a web client device via a web browser. The system allows a user to develop and deploy both web-based graphical HMIs for monitoring of an industrial process, as well as web pages that render graphical representations of the control program [Chouinard 0034].”

Claim 31:  Schneider and Takahashi teach all the limitations of claim 1, above.  Schneider and Takahashi are silent regarding “wherein the HMI of the second system does not include the electronic device.”
(i.e. to provide simple but powerful graphical web-based HMIs that can be accessed using a web client device via a web browser [Chouinard 0034, Fig. 1-2, 5] note: Chouinard Fig. 1 shows system in Fig. 1, not including an external client device, such as the ones shown in Fig. 2 and 5).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schneider and Takahashi to include the feature of having the ability to have an external device view the HMI of a system as disclosed by Chouinard.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to provide simple but powerful graphical web-based HMIs that can be accessed using a web client device via a web browser. The system allows a user to develop and deploy both web-based graphical HMIs for monitoring of an industrial process, as well as web pages that render graphical representations of the control program [Chouinard 0034].”

Claim 32:  Schneider and Takahashi teach all the limitations of claim 1, above.  Schneider and Takahashi are silent regarding “wherein the electronic device is not included in the second system.”
Chouinard teaches “wherein the electronic device is not included in the second system (i.e. to provide simple but powerful graphical web-based HMIs that can be accessed using a web client device via a web browser [Chouinard 0034, Fig. 1-2, 5] note: Chouinard Fig. 1 shows system in Fig. 1, not including an external client device, such as the ones shown in Fig. 2 and 5).”

One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to provide simple but powerful graphical web-based HMIs that can be accessed using a web client device via a web browser. The system allows a user to develop and deploy both web-based graphical HMIs for monitoring of an industrial process, as well as web pages that render graphical representations of the control program [Chouinard 0034].”

Claim 33:  Schneider and Takahashi teach all the limitations of claim 1, above.  Schneider and Takahashi are silent regarding “wherein the electronic device is separate from the first component.”
Chouinard teaches “wherein the electronic device is separate from the first component (i.e. any web client device can remotely connect to industrial device 212 via any web browser, retrieve any of the downloaded web pages 414 and visualize the pages on the web client device [Chouinard 0046, Fig. 5] note: Chouinard shows that the system generates and serves the HTML web pages, and that the client device simply displays the webpage that is served.  Thus the display screen is separate from the component generating the HMI).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schneider and Takahashi to include the feature of having the ability to have an external device view the HMI of a system as disclosed by Chouinard.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to HMI's, dynamic resolution displays, and their UI's. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169. The examiner can normally be reached Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171